DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyd US 20160073544 in view of Hallett US 20100258350 in view of Breakstone US 20180322082. 

    PNG
    media_image1.png
    594
    837
    media_image1.png
    Greyscale


Regarding claim 1, Heyd US 20160073544 discloses (in Fig. 15) a storage chassis, 
wherein the storage chassis (110) has a first receiving space (top portion of 110 which includes first row of power supply 180 and first two rows of modules 140) at an upper portion of a rear end, the first receiving space (top portion of 110) is configured to be shared by a plurality of functional modules (180/140), 
the storage chassis (110) has a second receiving space (bottom portion of 110) at a lower portion of the rear end (as depicted in Fig. 15);
the second receiving space (bottom portion of 110) is equipped with a data control module (140), a power source module (180) and a direct current control module (150 as it includes holdup circuitry see [0117] which for any associated power control see [0117]). 
Heyd does not explicitly disclose each functional module (180/140) comprises CPU computation control modules or storage hard disks, cable management supports.
However, Hallett discloses each functional module (12/13 in Fig. 1) comprises cable management supports (29 in Fig. 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have each functional module of Heyd comprise cable management supports, as taught by Hallett, in order to manage cables.
Further Breakstone US 20180322082 discloses storage modules 510 in Fig. 7 that can be rear loaded (see [0096]); the storage modules including CPU computation (see [0096]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have each functional module of Heyd comprise CPU computation control modules, as taught by Breakstone, in order to provide further control.

Regarding claim 2, Heyd in view of Hallett in view of Breakstone discloses the storage chassis according to claim 1, wherein the second receiving space (bottom portion of 110 of Heyd) is divided into a first-layer assembly area (bottom row having modules 150 of Heyd) and a second-layer assembly area (top layer of bottom portion having modules 180 and 140 of Heyd) located above the first-layer assembly area (as depicted in annotated Fig. 15 of Heyd).

Regarding claim 3, Heyd in view of Hallett in view of Breakstone discloses the storage chassis according to claim 2, wherein when cable management supports (29) are assembled in the first receiving space (as depicted in Fig. 1 of Hallett), 
two data control modules (150 of Heyd) are assembled in the first-layer assembly area (bottom row having modules 150 of Heyd), and four power source modules (180 of Heyd) and two direct current control modules (holdup circuitry of modules of Heyd) are assembled in the second-layer assembly area (top layer of bottom portion having modules 180 and 140 of Heyd).

Regarding claim 4, Heyd in view of Hallett in view of Breakstone discloses the storage chassis according to claim 3, wherein the direct current control modules (140 of Heyd) are assembled in the middle of the second-layer assembly area (top layer of bottom portion having modules 180 and 140 of Heyd), and each side of direct current control module (holdup circuitry of modules of Heyd) is provided with two power source modules (180 of Heyd).

Regarding claim 5, Heyd in view of Hallett in view of Breakstone discloses the storage chassis according to claim 2, wherein when CPU computation control modules (510 of Breakstone) are assembled in the first receiving space (top portion of 110 of Heyd), 
cable management supports (29 of Hallett) are respectively assembled in adjacent spaces of the first-layer assembly area (bottom row having modules 150 of 

Regarding claim 6, Heyd in view of Hallett in view of Breakstone discloses the storage chassis according to claim 5, wherein the first receiving space (top portion of 110 of Heyd) is laterally divided into an upper assembly sub-area (left section of top portion of 110 have one module 180 and one column of 140 in annotated Fig. 15 of Heyd) and a lower assembly sub-area (right section of top portion of 110 have one module 180 and two column of 140 in annotated Fig. 15 of Heyd), and one CPU computation control module (140 of Heyd) is assembled in each assembly sub-area.

Regarding claim 7, Heyd in view of Hallett in view of Breakstone discloses the storage chassis according to claim 2, wherein when storage hard disks (510 of Breakstone) are assembled in the first receiving space (top portion of 110 of Heyd), cable management supports (29 of Hallett) are respectively assembled in adjacent spaces of the first-layer assembly area (bottom row having modules 150 of Heyd) and the second-layer assembly area (top layer of bottom portion having modules 180 and 140 of Heyd) of the second receiving space (bottom portion of 110 of Heyd).

Regarding claim 9, Heyd in view of Hallett in view of Breakstone discloses the storage chassis according to claim 1.

However, Hallet discloses (in Fig. 1) a storage chassis (10) is provided with slide rail (17) on both sides, so that the chassis body (body of 10) of the storage chassis (10) is slidable with respect to sliding slots mounted on the slide rail (17).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the storage chassis of Heyd provided with slide rail on both sides, so that the chassis body of the storage chassis is slidable with respect to sliding slots mounted on the slide rail, as taught by Hallett, in order to facilitate access to the different components.

Regarding claim 10, Heyd in view of Hallett in view of Breakstone discloses the storage chassis according to claim 1, wherein a plurality of storage hard disks and a plurality of fan modules (170 in Fig. 2 of Heyd) are configured in the storage chassis (110 of Heyd), upper surfaces of covers of the storage hard disks and upper surfaces of the fan modules form an upper surface of the storage chassis (110 as depicted in Fig. 2 of Heyd), and the storage hard disks and the fan modules are drawn out and placed in from the top of the chassis (110 of Heyd).

Regarding claim 11, Heyd in view of Hallett in view of Breakstone discloses the electronic apparatus (100 in Fig. 1 of Heyd), comprising the storage chassis according to claim 1.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyd in view of Hallett in view of Breakstone as applied to claim 7 above, and further in view of Frangioso US 10051764.

Regarding claim 8, Heyd in view of Hallett in view of Breakstone discloses the storage chassis according to claim 7. 
Heyd in view of Hallett does not explicitly disclose wherein the first receiving space is longitudinally divided into four sub-areas, each sub-area is provided with three storage hard disks laterally.
However, Frangioso US 10051764 discloses (in Fig. 7) a storage chassis (600) having a first receiving space (top of 600) longitudinally divided into four sub-areas (shown in Fig. 7), each sub-area is provided with three storage hard disks (604) laterally.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to have the first receiving space of Heyd in view of Hallett longitudinally divided into four sub-areas, each sub-area is provided with three storage hard disks laterally, as taught by Frangioso, in order to accommodate more storage hard disks.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 filed 11/10/2020 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schulze US 10212842 discloses a storage chassis, with first and second receiving spaces in Fig. 4;
Christensen US 10178798 discloses a storage chassis, with first and second receiving spaces in Fig. 1;
Oyama Us 20080239657 discloses a storage chassis, with first and second receiving spaces in Fig. 9b.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659.  The examiner can normally be reached on Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841